      Case 1:11-cv-05845-LTS-JCF Document 348-1 Filed 08/12/20 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------   X
                                                                :
MARK NUNEZ, et al.,                                             :
                                                                :
                           Plaintiffs,                          :
                                                                :
     - against -                                                :
                                                                :
CITY OF NEW YORK, et al.,                                       :
                                                                :
                           Defendants.                          :
                                                                : 11 Civ. 5845 (LTS)(JCF)
-------------------------------------------------------------   X
                                                                :
UNITED STATES OF AMERICA,                                       :
                                                                :
                             Plaintiff-Intervenor,              :
                                                                :
     - against -                                                :
                                                                :
CITY OF NEW YORK and NEW YORK CITY                              :
DEPARTMENT OF CORRECTION,                                       :
                                                                :
                             Defendants.                        :
-------------------------------------------------------------   X

                              DECLARATION OF STEVE J. MARTIN

         STEVE J. MARTIN hereby declares as follows:

1.       I submit this declaration in support of the Parties’ Remedial Consent Order Addressing
         Non-Compliance (“Remedial Order”), attached as Exhibit A.

2.       I am currently the Court-appointed Monitor of the Nunez Consent Judgment (dkt. 249)
         (“Consent Judgment”) and I am responsible for assessing the Department’s compliance
         with the Consent Judgment. The Monitoring Team includes professionals with
         substantial experience and commitment to advancing correctional reform (collectively,
         “the Monitoring Team”). Team members include the Monitor, Deputy Monitor,
         Associate Deputy Monitor, Associate Director, Senior Analyst, and three Subject Matter
         Experts all of whom reflect diverse professional backgrounds, experiences, and
         perspectives that help to ensure that the Monitoring Team’s work is neutral, independent,

                                                        1
     Case 1:11-cv-05845-LTS-JCF Document 348-1 Filed 08/12/20 Page 2 of 13



       balanced, objective, fair, reasonable, and responsible. The Monitoring Team has
       developed significant expertise in the operations of the New York City Department of
       Corrections as it relates to the use of force. Further, the Monitor and three Subject Matter
       Experts collectively have over one hundred years of experience in the management,
       operation, and monitoring of confinement facilities across the country.

3.     I have worked as a corrections professional for over 45 years, including as a correction
       officer, General Counsel of the Texas State Prison System, and expert consultant for the
       United States Department of Justice, Civil Rights Division, and the United States
       Department of Homeland Security, Office of Civil Rights and Civil Liberties. I have
       visited or inspected over 700 confinement facilities in the United States and abroad, and
       have been continuously involved in institutional reform litigation. Since 1987, I have
       been retained as an expert witness and consultant in more than 200 cases involving
       correctional facilities, many of which involved allegations of excessive and unnecessary
       use of force. Notably, I served as one of two Joint Expert Consultants in the remedial
       phase of Sheppard v. Phoenix, 91 Civ. 4141 (RPP) (S.D.N.Y.), an earlier class action
       brought against Defendant The City of New York (the “City”) with respect to use of
       force in the Central Punitive Segregation Unit. I also was retained as an expert by the
       plaintiffs in Ingles v. Toro, 01 Civ. 8279 (DC) (S.D.N.Y.), another action alleging a
       pattern and practice of excessive and unnecessary use of force in the City jails. I also
       have served as a federal court monitor in numerous prisons and state systems, large
       metropolitan jail systems, and juvenile justice facilities. I keep myself apprised of
       developments with respect to legal standards, as well as best practices, with respect to use
       of force by corrections staff. A copy of my curriculum vitae is attached to this
       declaration as Exhibit B.

4.     The Monitoring Team has filed nine reports with the Court (docket entries 269, 291,
       295, 305, 311, 317, 327, 332, 341) that have covered the period of October 22, 2015
       to December 31, 2019. The reports describe the efforts the Department has taken to
       implement the requirements of the Consent Judgment and evaluate the extent to
       which the Department has complied with each substantive provision of the Consent
       Judgment.



                                                2
         Case 1:11-cv-05845-LTS-JCF Document 348-1 Filed 08/12/20 Page 3 of 13



    5.      The Department has repeatedly been found in Non-Compliance 1 with Section IV, ¶ 1
            (Implementation of Use of Force Directive); Section VII, ¶ 1 (Thorough, Timely,
            Objective Investigations); Section VII, ¶ 7 (Timeliness of Preliminary Reviews);
            Section VII, ¶ 9 (a) (Timeliness of Full ID Investigations); Section VIII, ¶ 1
            (Appropriate and Meaningful Staff Discipline); Section XV, ¶ 1 (Inmates Under the
            Age of 19, Protection from Harm); and Section XV, ¶ 12 (Inmates Under the Age of
            19, Direct Supervision) (collectively “Non-Compliance Provisions”). See Chart of
            Non-Compliance Provisions, attached as Exhibit C for ease of reference.

    6.      I am aware that on June 25, 2019 counsel for the United States and Plaintiff Class
            provided Defendants with written notice, pursuant to Section XXI, ¶ 2 of the Consent
            Judgment, that they believed Defendants were not in compliance with the following
            provisions of the Consent Judgment: Section IV, ¶ 1 (Implementation of Use of Force
            Directive); Section VII, ¶ 1 (Thorough, Timely, Objective Investigations); Section
            VII, ¶ 7 (Timeliness of Preliminary Reviews); Section VII, ¶ 9 (Timeliness of Full ID
            Investigations); Section VII, ¶ 11 (ID Staffing); Section VIII, ¶ 1 (Appropriate and
            Meaningful Staff Discipline); Section XV, ¶ 1 (Inmates Under the Age of 19,
            Protection from Harm); Section XV, ¶ 12 (Inmates Under the Age of 19, Direct
            Supervision); and Section XV, ¶ 17 (Inmates Under the Age of 19, Consistent
            Assignment of Staff).

    7.      I provided extensive and detailed input on the nature and scope of the remedial
            measures included in the proposed Remedial Order based on my professional
            judgment. I, and the Deputy Monitor, also frequently consulted and relied upon the
            professional judgment of the other Monitoring Team members, regarding what
            changes are necessary to address the continued problematic use of force practices.
            This included consultation with the three Subject Matter Experts on our team who
            have extensive experience in the management and operation of confinement settings
            across the country.

    8.      I directly participated in the settlement negotiations for this Remedial Order. The
            Deputy Monitor, with support from the Associate Deputy Monitor, facilitated and

1
    As defined by Consent Judgment Section XX (Monitoring), ¶ 18.


                                                          3
      Case 1:11-cv-05845-LTS-JCF Document 348-1 Filed 08/12/20 Page 4 of 13



        participated in almost all of the negotiations among the Parties to reach agreement.
        This included conducting numerous telephonic phone meetings and extensive email
        communication over the course of several months. I understand that the proposed
        Remedial Order has been filed with the Court, but for convenience another copy is
        attached to this declaration as Exhibit A.

9.      All of the provisions in the proposed Remedial Order were extensively negotiated, at
        arm’s-length, and closely analyzed, with the parties mindful of the operational
        challenges and burdens associated with implementing the relief. Several senior
        Department officials, including DOC Commissioner Cynthia Brann when necessary,
        also were involved in the negotiation of this Remedial Order. When the Department
        raised legitimate operational concerns with the breadth of certain proposals, the
        parties engaged in productive discussions to ensure that the relief was appropriately
        tailored to address such concerns while still serving the goal of reducing excessive
        and unnecessary use of force and violence in the City jails.

10.     Recognizing the requirement that remedies should represent the least intrusive means
        necessary, and be tailored to properly address the implicated rights and interests, the
        parties frequently included language in the proposed Remedial Order requiring the
        Department to develop and implement certain systems, policies, and trainings without
        specifying the precise elements of such systems, policies, and trainings. Instead, the
        proposed Remedial Order at times calls for the Department to develop these systems,
        policies, and trainings in consultation with the Court-appointed Monitor, thereby
        preserving the Department’s ability to fashion these remedies (in consultation with
        the Monitor) in an appropriately targeted manner that takes into account any
        legitimate operational and logistical concerns.

11.     As explained in more detail below, I believe that the relief included in the proposed
        Remedial Order is necessary to adequately address the continued violations occurring
        as a result of sustained Non-Compliance with provisions of the Consent Judgment,
        and is narrowly tailored to properly address the implicated rights and interests, and no
        more intrusive than is necessary to protect incarcerated individuals’ constitutional
        rights. The provisions are targeted to remedy the deficiencies identified, and do not
        extend to other unrelated aspects of the operation of the City jails.

                                                     4
          Case 1:11-cv-05845-LTS-JCF Document 348-1 Filed 08/12/20 Page 5 of 13



    12.     Moreover, the remedial measures included in the proposed Remedial Order should
            not have an adverse impact on public safety or the operation of the criminal justice
            system. The involvement of Department policymakers and operational personnel in
            negotiating the specific terms of relief has resulted in an agreement that is consistent
            with sound security practice. Moreover, because the remedies are designed to reduce
            violence in the City jails, the required changes are likely to promote public safety and
            protect both incarcerated individuals and DOC staff from unnecessary harm and
            injuries.

    13.     The proposed Remedial Order includes four overarching categories of remedial
            measures, including 19 specific provisions within those categories, as well as
            proposed modifications to certain Consent Judgment provisions. See Remedial Order
            §§ A-E. As described below, each provision and the modifications to the Consent
            Judgment are necessary and narrowly tailored to address the Non-Compliance
            Provisions.

    14.     § A: Initiatives to Enhance Safe Custody Management, Improve Staff
            Supervision, and Reduce Unnecessary Use of Force: The frequency of unnecessary
            and excessive force has not shown a marked decrease since the Effective Date, as
            outlined in the Ninth Monitor’s Report (dkt. 341) 2 at pgs. 3-5, 13-38, and 80-83,
            attached as Exhibit D for ease of reference. The prevalence of unnecessary and
            excessive force appears driven in large part by the overreliance on Probe Teams and
            alarms, the use of unnecessarily painful escort techniques, unnecessary and improper
            use of OC spray, and hyper-confrontational Staff behaviors. These problems are
            compounded by uniform leadership’s inconsistent ability to identify these aspects of
            staff misconduct, thus failing to address them with their subordinates. The provisions
            in this section are necessary to address the Department’s sustained Non-Compliance
            with implementation of the Use of Force Policy (Consent Judgment Section IV, ¶ 1).

                 i.     ¶ A(1)—Use of Force Reviews. This provision requires the Department to
                        conduct close in time administrative reviews of all use of force incidents
                        (“Use of Force Reviews”) with appropriate oversight and accountability so

2
    The Ninth Monitor’s Report covers the Ninth Monitoring Period—July 1, 2019 through December 31, 2019.


                                                         5
Case 1:11-cv-05845-LTS-JCF Document 348-1 Filed 08/12/20 Page 6 of 13



           that these reviews are conducted appropriately. Use of Force Reviews
           (previously known as “Rapid Reviews”) must improve so there is a
           consistent assessment of the incident and reasonable determinations are
           made, as outlined in the Ninth Monitor’s Report at pgs. 50-55.

     ii.   ¶ A(2)—Facility Leadership Responsibilities. This provision requires
           Facility leadership to routinely analyze available data and information
           relating to use of force incidents in order to inform and improve
           management of the Facilities. The Department has sufficient data to
           understand the dimensions of the problems it is facing, and produces
           reliable information on the frequency of the use of force, the types of
           misconduct that are prevalent in the Facility, and the shifts, locations, and
           people involved in these events. However, a lack of the required staff skill
           and a failure to effectively supervise and coach these staff have stymied the
           Department’s ability to effectively use the resources and information that is
           available to produce the necessary change in practice. Not only must the
           misuse of force be identified, but an effective response to the poor practice
           must occur so that staff handle a similar situation appropriately in the future
           (i.e., a situation identified as avoidable after the fact should then be avoided
           in the future), as outlined in the Ninth Monitor’s Report at pgs. 197-199.

    iii.   ¶ A(3)—Revised De-escalation Protocol. This provision requires the
           Department to implement a de-escalation protocol to minimize the use of
           intake following use of force incidents. The Department’s exclusive reliance
           on the use of intake for post-incident management is often rife with
           dysfunctional outcomes and creates unnecessary security risks, as outlined
           in the Ninth Monitor’s Report at pgs. 17-20. Therefore, the minimization of
           the use of intake following use of force incidents is necessary to ameliorate
           security issues and support the overall efforts to reduce the use of
           unnecessary and excessive force.

    iv.    ¶ A(4)—Supervision of Captains. This provision requires the Department to
           increase the number of Assistant Deputy Wardens (“ADWs”) assigned to
           each Facility and improve the overall quality of supervision of Captains.

                                           6
Case 1:11-cv-05845-LTS-JCF Document 348-1 Filed 08/12/20 Page 7 of 13



          While there are several exceptions, Facility leadership do not lead by
          example, identify or correct problematic staff behaviors, provide effective
          mentoring or otherwise embrace their supervisory role or responsibility, as
          outlined in the Ninth Monitor’s Report at pgs. 22-24. The quality of upper
          level supervision is inherently intertwined with the capacity to supervise,
          because insufficient numbers of supervisors in and of itself impacts the
          quality of supervision as the supervisors do not have the necessary time to
          guide and coach staff in order to support improved use of force practices.
          There are currently an insufficient number of ADWs to supervise the
          Captains. Accordingly, both an increase in the number of ADWs and
          improved quality of supervision is needed.

     v.   ¶ A(5)—Incarcerated Individuals Involved in Numerous Use of Force
          Incidents. This provision requires the evaluation of any incarcerated
          individual involved in a significant number of use of force incidents in a
          specified period by Correctional Health Services to determine if the mental
          health needs of the individual are being met, and requires the Department to
          assess whether existing security and management protocols are appropriate
          for these individuals. The Monitoring Team has found a small number of
          incarcerated individuals are involved in a large number of use of force
          incidents and so specific strategies are needed for staff to manage these
          individuals, as outlined in the Ninth Monitor’s Report at pgs. 33-36, in order
          to reduce the number of use of force incidents these individuals are involved
          in.

    vi.   ¶ A(6)—Facility Emergency Response Teams. This provision requires the
          Department to improve their use of Facility Emergency Response Teams, or
          “Probe Teams.” The Department over relies on the use of Probe Teams to
          address certain issues, many of which could be simply managed by a
          supervisor or detached responses. Probe Teams are frequently deployed in
          circumstances for which they are not necessary. The Department’s
          overreliance on the Probe Team not only exacerbates the severity of UOF
          incidents but also triggers a slew of other operational ramifications for both

                                         7
      Case 1:11-cv-05845-LTS-JCF Document 348-1 Filed 08/12/20 Page 8 of 13



                  staff and incarcerated individuals, as outlined in the Ninth Monitor’s Report
                  at pgs. 26-29. Therefore, improved practice, including reduced reliance on
                  the deployment of Probe Teams, is necessary.

15.     § B. Improved and Prompt Use of Force Investigations: The current system for
        conducting use of force investigations must be streamlined and have necessary
        flexibility, as outlined in the Ninth Monitor’s Report at pgs. 42-45, 60-63, and 149-
        156. This includes the development of a new framework (and unit) for conducting use
        of force investigations, the “Intake Squad,” in order to conduct more efficient, timely,
        and higher quality investigations, and also includes addressing the extensive backlog
        of investigations. The provisions in this section are designed to address these areas
        and the Department’s sustained Non-Compliance with the requirements to conduct
        timely and quality investigations (Consent Judgment Section VII, ¶ 1 (Thorough,
        Timely, Objective Investigations), ¶ 7 (Timeliness of Preliminary Reviews), and ¶ 9
        (a) (Timeliness of Full ID Investigations)).

             i.   ¶ B(1)—Backlog of Use of Force Investigations. This provision requires the
                  Department to complete the backlog of use of force investigations by
                  December 31, 2020. A thoughtful and methodical strategy is needed to
                  address the backlog of investigations, as outlined in the Ninth Monitor’s
                  Report at pgs. 149-153 and 155-156. This deadline is both achievable and
                  reasonably aggressive to complete the backlog of investigations.

            ii.   ¶ B(2)—Intake Investigations. This provision requires the Department to
                  continue to operate the recently created “Intake Investigation Unit,” which
                  is responsible for conducting investigations of use of force incidents and
                  determining whether Full ID Investigations are required. The Intake
                  Investigation Unit is necessary to streamline investigations, as outlined in
                  the Ninth Monitor’s Report at pgs. 42-45.

           iii.   ¶ B(3)—ID Staffing Levels: This provision requires the Department to work
                  with the Monitoring Team to develop a case assignment system and
                  reasonable target caseloads to support the completion of timely and quality
                  investigations and minimize the possibility of investigation backlogs in the
                  future, as outlined in the Ninth Monitor’s Report at pgs. 60-63.
                                                 8
      Case 1:11-cv-05845-LTS-JCF Document 348-1 Filed 08/12/20 Page 9 of 13



           iv.   ¶ B(4)—Prioritizing Certain Use of Force Investigations. This provision
                 requires the Department to prioritize the investigations of certain high
                 priority incidents. Given the volume of use of force in the Department and
                 history of backlogs, as outlined in the Ninth Monitor’s Report at pgs. 60-63,
                 the prioritization of investigations for certain incidents by a team of
                 qualified investigators in an expedited and focused manner is necessary to
                 address the most problematic cases.

            v.   ¶ B(5)—Tracking and Reporting UOF Violations. This provision requires
                 the Department to track specific data on the outcome of use of force
                 investigations, including findings on whether incidents involve excessive or
                 unnecessary force, which was not previously tracked. This additional data is
                 necessary for the reasons outlined in the Ninth Monitor’s Report at pgs. 44
                 and 83 as it will assist the Department in identifying patterns and practices
                 regarding problematic use of force.

16.     § C. Timely, Appropriate, and Meaningful Staff Accountability: Consistent,
        reliable, and proportional responses to identified misconduct are necessary to
        effectively shape staff behavior and minimize the possibility that the misconduct will
        reoccur. The overall imposition of discipline is hindered by the significant delays and
        missteps between the incident itself and the various precursors to the disciplinary
        action, as outlined in the Ninth Monitor’s Report at pgs. 64-76, and 203-208. The
        provisions in this section are designed to address the Department’s sustained Non-
        Compliance with the requirements to impose meaningful and adequate discipline
        (Consent Judgment Section VIII, ¶ 1).

            i.   ¶ C(1)—Immediate Corrective Action. This provision requires the
                 Department to identify and impose immediate corrective action for staff use
                 of force misconduct when appropriate (including counseling or re-training,
                 reassignment to a different position with limited or no contact with
                 incarcerated individuals, placement on administrative leave with pay, or
                 immediate suspension). Certain misconduct can and must be addressed
                 close in time to the incident, especially given the delays in completing
                 investigations and the process for imposing discipline as outlined in the

                                                 9
Case 1:11-cv-05845-LTS-JCF Document 348-1 Filed 08/12/20 Page 10 of 13



            Ninth Monitor’s Report 57-59, and 207-208.

      ii.   ¶ C(2)—Responding to Monitor Recommendations. This provision requires
            the Department to consider and address recommendations from the Monitor
            to take immediate corrective action, expeditiously complete the
            investigation, and/or expeditiously pursue disciplinary proceedings or other
            appropriate action when objective evidence of staff violations of the use of
            force directive are identified. For the reasons set out above, this provision is
            necessary.

     iii.   ¶ C(3)—New Trials Division Protocols. This provision requires the
            Department to enhance protocols in the Trials Division in order to support
            timely imposition of formal discipline. The formal disciplinary process is
            protracted, as outlined in the Ninth Monitor’s Report at pgs. 73-76 and 203-
            225, and strategies to address the delays within the Trials Division are
            therefore necessary, especially given the increase in the number of cases
            awaiting resolution with the closure of the investigation backlog.

     iv.    ¶ C(4)—Expeditious OATH Proceedings. This provision requires
            Defendants to hold at least 50 pre-trial conferences before OATH regarding
            use of force violations each month. Delays in OATH proceedings contribute
            to the protracted formal disciplinary process, as outlined in the Ninth
            Monitor’s Report at pgs. 204-206, and the requirement to increase the
            number of cases before OATH each month is necessary to reduce delays in
            formal disciplinary proceedings.

      v.    ¶ C(5)—Applicability of Disciplinary Guidelines to OATH Proceedings.
            This provision requires alignment of the Disciplinary Guidelines, developed
            pursuant to Section VIII, ¶ 2 of the Consent Judgment, with OATH
            proceedings related to use of force incidents in order to support appropriate
            and meaningful accountability for sustained use of force violations. The
            outcomes of OATH proceedings are not currently aligned with the City and
            Department’s obligations to impose discipline as required by the Consent
            Judgment, as outlined in the Ninth Monitor’s Report at pgs. 204-207. This
            provision is therefore necessary to support disciplinary outcomes that are
                                           10
      Case 1:11-cv-05845-LTS-JCF Document 348-1 Filed 08/12/20 Page 11 of 13



                 consistent with the new use of force directive and the Disciplinary
                 Guidelines.

17.     § D. 18-Year-Old Incarcerated Individuals at RNDC: The Department continues
        to struggle with key safety indicators regarding management of 18-year-olds at
        RNDC. RNDC has been destabilized from a series of transitions since 2018 and the
        Facility has not yet fully recovered from this period of upheaval, as the use of force
        rate and rate of youth-on-youth violence for 18-year-old incarcerated individuals both
        remain high, as outlined in the Ninth Monitor’s Report at pgs. 279-282. The
        provisions in this section are interdependent and intended to apply to housing units
        that may house 18-year-old incarcerated individuals in order to address the
        Department’s Non-Compliance with the requirements to protect incarcerated
        individuals under the age of 19 from harm (Consent Judgment Section XV, ¶ 1) and
        implement Direct Supervision (Consent Judgment XV, ¶ 12).

            i.   ¶ D(1)—Consistent Staff Assignments and Leadership. This provision requires
                 the Department to implement a staff assignment system under which the same
                 correction officers, Captains, and ADWs are consistently assigned to housing
                 units and tours and implement a quality assurance program to support this
                 system. This consistency is the foundation for developing more constructive
                 staff-youth relationships, enhancing staff’s ability to detect and de-escalate rising
                 tensions, and implementation of the System of Incentives & Consequences, as
                 outlined in the Ninth Monitor’s Report at pg. 283.

           ii.   ¶ D(2)—System of Incentives & Consequences. This provision requires the
                 Department to implement a system under which staff will respond to an
                 incarcerated individual’s behavior through an established, structured system of
                 rewards and consequences. The Department’s incentive programs to date have
                 not effectively managed youth behavior, and so the Department’s continuum of
                 responses to misconduct must be expanded to effectively address behaviors such
                 as threatening staff, fights or horseplay where no one is seriously injured,
                 property destruction or theft, or continuous disruption to Facility operations such
                 that services to other incarcerated individuals are compromised, as outlined in
                 the Ninth Monitor’s Report at pgs. 284-286.

                                                 11
      Case 1:11-cv-05845-LTS-JCF Document 348-1 Filed 08/12/20 Page 12 of 13



           iii.   ¶ D(3)—Direct Supervision. This provision requires the Department to improve
                  its implementation of Direct Supervision as outlined in the Eighth Monitor’s
                  Report (dkt. 332) at pgs. 268-269 and the Ninth Monitor’s Report at pgs. 301-
                  302. This improvement will include requiring supervisors to reinforce Direct
                  Supervision with their staff through effective supervision (including counseling,
                  etc), and requiring the Department to assess the implementation of Direct
                  Supervision using qualitative and quantitative measures.

18.     § E. Modifications to Certain Consent Judgment Provisions: This section
        addresses the Monitoring Team recommendations to modify certain provisions of the
        Consent Judgment, as specified in Exhibit A to the Remedial Order, for the reasons
        set forth below:

             i.   ¶ E(1)—Investigations. Revisions to Consent Judgment Section V (Use of
                  Force Reporting), ¶ 15, Section VII (Use of Force Investigations), ¶¶ 7, 8,
                  and 13, Section XIII (Training), ¶ 2(c), and Section XIX (Reporting
                  Requirements and Parties’ Right of Access), ¶ 5 are necessary for the
                  reasons discussed in paragraph 15 of this Declaration above and because
                  Intake Investigations will replace Preliminary Reviews and Facility
                  Investigations, and will involve certain use of force incidents that previously
                  required Full ID Investigations, for the reasons set forth in the Ninth
                  Monitor’s Report at pgs. 42-47.

            ii.   ¶ E(2)—Counseling. Revisions to Consent Judgment Section X (Risk
                  Management), ¶ 2 are necessary to modify the circumstances that warrant a
                  Counseling Meeting, for the reasons set forth in the Ninth Monitor’s Report at
                  pgs. 183-185.

           iii.   ¶ E(3)—UOF Auditor. Revisions to Consent Judgment Section X (Risk
                  Management), ¶ 3, are necessary given the elimination of the Use of Force
                  Auditor position, for the reasons set forth in the Ninth Monitor’s Report at pgs.
                  185-186. In lieu of the Use of Force Auditor position, the Department will
                  engage in a broader effort to routinely collect and analyze data relevant to
                  assessing compliance with the Consent Judgment.


                                                 12
Case 1:11-cv-05845-LTS-JCF Document 348-1 Filed 08/12/20 Page 13 of 13



     iv.    ¶ E(4)—Screening. Revisions to Consent Judgment Section XII (Screening), ¶¶
            6 – 7 are necessary to address logistical difficulties associated with these
            provisions, for the reasons set forth in the Ninth Monitor’s Report at pgs. 226-
            228. The revised provision will now require a review of the assignment of all
            Staff Members who have been found guilty or pleaded guilty to a violation
            arising from misconduct relating to a use of force incident and a determination
            as to whether such Staff should be placed in the Early Intervention, Support,
            and Supervision Unit (“E.I.S.S.”) monitoring program.


  I declare under penalty of perjury that the foregoing is true and correct.

  Executed on August 12, 2020.

                                                                       s/Steve J. Martin
                                                                         Steve J. Martin
                                                                         Monitor




                                           13
